1    Nicholas Ranallo # 51439
     5058 57th Ave. South
2    Seattle, WA 98118
3    Telephone: (831) 607-9229
     E-mail: nick@ranallolawoffice.com
4    Attorney for Plaintiff
5
6                              IN THE UNITED STATES DISTRICT COURT
7                            FOR THE WESTERN DISTRICT OF WASHINGTON
8                                           SEATTLE DIVISION
9
10    MASS ENGINEERED DESIGN, INC.
                                                         Civil Action No. 2:19-cv-00677-BJR
11              Plaintiff,
                                                         MASS ENGINEERED DESIGN, INC.’S
12    v.                                                 CORPORATE DISCLOSURE
                                                         STATEMENT
13    ATDEC DISTRIBUTION USA PTY LTD.
14              Defendant.
15
16            Pursuant to Federal Rule of Civil Procedure Rule 7.1 and LCR 7.1, the undersigned counsel
17   of record for Plaintiff Mass Engineered Design, Inc. (“Mass”) certifies as follows:
18            Plaintiff Mass has parent entity. No publicly held corporation owns 10% or more of Mass’s
19   stock.
20    May 7, 2019                                      Respectfully submitted,
21                                                     By: s/ Nicholas Ranallo
22                                                     Nicholas Ranallo # 51439
                                                       5058 57th Ave. South
23                                                     Seattle, WA 98118
                                                       Telephone: (831) 607-9229
24
                                                       E-mail: nick@ranallolawoffice.com
25
                                                       John J. Edmonds (PHV pending)
26                                                     Texas Bar No. 789758
                                                       Stephen F. Schlather (PHV pending)
27
                                                       Texas Bar No. 24007993
      MASS ENGINEERED DESIGN, INC.’S                                          RANALLO LAW OFFICE
      CORPORATE DISCLOSURE STATEMENT   -1                                     5058 57th Ave. South
      No. 2:19-cv-0xxxx                                                       Seattle, WA 98118
                                                                              P: 831-607-9229
1                                          EDMONDS & SCHLATHER, PLLC
                                           1616 South Voss Road, Suite 125
2                                          Houston, Texas 77057
3                                          Telephone: (713) 364-5291
                                           E-mail: jedmonds@ip-lit.com
4                                                  sschlather@ip-lit.com
5
                                           Attorneys for Plaintiff,
6                                          Mass Engineered Design, Inc.

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     MASS ENGINEERED DESIGN, INC.’S                            RANALLO LAW OFFICE
     CORPORATE DISCLOSURE STATEMENT   -2                       5058 57th Ave. South
     No. 2:19-cv-0xxxx                                         Seattle, WA 98118
                                                               P: 831-607-9229
